Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In light of Applicant's submission filed June 13, 2022, the Examiner has withdrawn the 35 USC § 112 first and second paragraph rejection.                                                                                                                  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 71 – 73 and 76  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449)  in view of Miller et al. (US 2005/0002380)

  	Claim 71: Walker discloses a promotional coupon system, comprising:
 	a remote server; ([0043], a server)
 	a plurality of gaming machines, each of the plurality of gaming machines including a printer, each printer comprising: (see for example [0047] a plurality of gaming devices [0080], having an output device that could be a printer(also see [0154])
 	a first communication port for receiving cash-out voucher data from the associated gaming machine;(see for example [0060], receiving information ) 	 a second communication port for receiving promotional coupon data from the remote server;(see [0226] a server having benefit information) and a processor configured to: 	 extract gaming machine identifying information from the associated gaming machine from signals received on the first communication port; (see [0066], communicating using an ip address of the gaming device, also see [0216]) and 	 communicate the extracted gaming machine identifying information and a unique network address of the printer to the remote server; (( [0215, 0216] and Fig. 11), a gaming machine identifier and a network address(e.g. ip address))but Walker does not explicitly disclose
 wherein: 	 the remote server is coupled to the printer in each of the plurality of gaming machines and is configured to:  	receive the unique network address of the printer from the printer; 	receive the gaming machine identifying information from the printer; 
 	create a logical link between the printer and the gaming machine by associating the unique network address of the printer with the gaming machine identifying information; 	 and store the logical link in memory. 	However Miller discloses the remote server is coupled to the printer in each of the plurality of gaming machines and is configured to:  	receive the unique network address of the printer from the printer; ([0012], discloses a network address for the device) 	receive the gaming machine identifying information from the printer; ([0027], unique address that identifies the device(e.g. unique hardware address), [0038]) 	create a logical link between the printer and the gaming machine by associating the unique network address of the printer with the gaming machine identifying information; ([0026 and 0027], discloses a logical link, it is known in the art that the IEEE standard model in computer networking that in ALL networking communications that logical link is part of the 7 layers of OSI model. Logical link acts as an interface between the media access control (MAC) sublayer and the network layer. There cannot be any network communications without the logical link ) 	 and store the logical link in memory. [0027 and 0028] storing of data in memory)
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Walker to include a the remote server is coupled to the printer in each of the plurality of gaming machines and is configured to: 	receive the unique network address of the printer from the printer;  	receive the gaming machine identifying information from the printer; create a logical link between the printer and the gaming machine by associating the unique network address of the printer with the gaming machine identifying information; and store the logical link in memory, in order to properly track network assets. (see Miller abstract)
 	Claim 72: Walker and Miller discloses the promotional coupon system of claim 71, but does not explicitly disclose wherein the processor is further configured to extract the gaming machine identifying information by reading operator configurable gaming machine identifier address switches coupled to the printer’s processor. 	However Miller discloses wherein the processor is further configured to extract the gaming machine identifying information by reading operator configurable gaming machine identifier address switches coupled to the printer’s processor. (see for example [0006, 0026, 0027, 0038)
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Walker to include wherein the processor is further configured to extract the gaming machine identifying information by reading operator configurable gaming machine identifier address switches coupled to the printer’s processor, in order to track and communicate with devices that are connected to the network.
 	Claim 73: Walker and Miller discloses the promotional coupon system of claim 71, However Miller discloses wherein the processor is further configured to extract the gaming machine identifying information by extracting a gaming machine address from signals transmitted by an operator controlled external device temporarily coupled to the printer at the time the printer is installed in a gaming machine. (see for example [0027 and 0038])
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Walker to include wherein the processor is further configured to extract the gaming machine identifying information by extracting a gaming machine address from signals transmitted by an operator controlled external device temporarily coupled to the printer at the time the printer is installed in a gaming machine, in order to properly communicate with the printer across a network.  
 	Claim 76: Walker and Miller discloses the promotional coupon system of claim 71, However Miller discloses wherein the processor is further configured to communicate the gaming machine identifying information to the remote server when requested by the remote server. [0042] 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Walker to include wherein the processor is further configured to communicate the gaming machine identifying information to the remote server when requested by the remote server, in order efficiently communicate and track information on a network. 
Claims 75  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in further view of Miller et al. (US 2005/0002380) and in further view of Brombal (US 2002/0073329)
 	Claim 75: Walker and Miller discloses the promotional coupon system of claim 71, but does not explicitly disclose wherein the processor is further configured communicate the extracted gaming machine identifying information upon boot-up. 	However Brombal discloses wherein the processor is further configured communicate the extracted gaming machine identifying information upon boot-up. [0025]
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Walker and Miller to include wherein the processor is further configured communicate the extracted gaming machine identifying information upon boot-up, in order communicate with network devices.

Claims 77  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in view of Miller et al. (US 2005/0002380)in further view of Barnard et al. (US. 2003/0005100)
 	 	Claim 77: Walker and Miller discloses the promotional coupon system of claim 71, but does not explicitly disclose wherein the processor is further configured to extract the gaming machine identifying information from voucher data signaling received from the controller of the game machine into which the printer is installed.	However Barnard discloses wherein the processor is further configured to extract the gaming machine identifying information from voucher data signaling received from the controller of the game machine into which the printer is installed. ([0012], discloses the case that the MAC address of the network printer is within the predetermined range of MAC addresses, an information request message is sent from the discovery module over the network to the network printer, the information request message containing the assigned IP address corresponding to the network printer. Information from the network printer is received in response to the information request message, in the case that the MAC address of the network printer is within the predetermined range of MAC addresses.)
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Walker and Miller to include wherein the processor is further configured to extract the gaming machine identifying information from voucher data signaling received from the controller of the game machine into which the printer is installed, in order to properly print from the correct printer connected to the correct gaming machine.

Claims 78  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in further view of Miller et al. (US 2005/0002380) and in further view of Meyerhofer (US 2004/0095604)
	Claim 78: Walker and Miller discloses the promotional coupon system of claim 71, but does not explicitly disclose wherein the processor is further configured to first cause a cash-out voucher to be printed based on the cash-out voucher data before causing a promotional coupon to be printed based on the promotional coupon data if the cash-out voucher data is received at substantially a same time as the promotional coupon data.
 	However Meyerhofer discloses wherein the processor is further configured to first cause a cash-out voucher to be printed based on the cash-out voucher data before causing a promotional coupon to be printed based on the promotional coupon data if the cash-out voucher data is received at substantially a same time as the promotional coupon data. [0034-0036]
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Walker and Miller to include wherein the processor is further configured to first cause a cash-out voucher to be printed based on the cash-out voucher data before causing a promotional coupon to be printed based on the promotional coupon data if the cash-out voucher data is received at substantially a same time as the promotional coupon data, in order to efficiently print multiple items.

Claims 79  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (US 2004/0106449) in further view of Miller et al. (US 2005/0002380) and in further view of Schirmer et al (US 2006/0149731)
 	Claim 79: Walker and Miller discloses the promotional coupon system of claim 71, but does not explicitly disclose further comprising a third communication port for routing signals for real-time printer activity monitoring from the printer to the remote server. 	However Schirmer discloses further comprising a third communication port for routing signals for real-time printer activity monitoring from the printer to the remote server. [0024]
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Walker and Miller to include comprising a third communication port for routing signals for real-time printer activity monitoring from the printer to the remote server, in order quickly print the requested information. 
 
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. The applicant argues in regards to claim 1, however claim 1 was cancelled. The Examiner will assume it’s a typographical error and the applicant is arguing claim 74.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applicant argues in regards to claim 74, that the reference of Miller does not disclose a printer acting as the intermediary between the remote server and gaming machine) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore the Examiner respectfully disagrees, when looking at the applicant’s specification there isn’t any language that suggest or teaches that the printer acts as the intermediary between the remote server and gaming machine.  The applicant’s drawings do not appear to disclose a printer acting as the intermediary between the remote server and gaming machine. The drawings do not have any element numbers that denote what is the printer nor does it show which element is the server.  The claim merely states that the remote server is coupled to the printer in each of the plurality of gaming machines. Thus stating that server is connected to the printer in each of the gaming machines is not equivalent to the applicant’s arguments that printer acts as the intermediary between the remote server and gaming machine.  	The applicant further asserts that  the combination of Walker and Miller cannot render claims 71-73 and 76 unpatentable by stating, “The combination of Walker and Miller fails to disclose (i) a printer with a first communication port for receiving cash-out voucher data from the associated gaming machine and (ii) the remote server is coupled to the printer in each of the plurality of gaming machines and is configured to: receive the unique network address of the printer from the printer; receive the gaming machine identifying information from the printer; create a logical link between the printer and the gaming machine by associating the unique network address of the printer with the gaming machine identifying information; and store the logical link in memory.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus this argument is moot. 
 	The applicant further asserts that  the combination of Walker, Miller and Brombal cannot render claim 75 unpatentable by stating, “Like the combination of Walker and Miller, the combination of Walker, Miller and Brombal fails to disclose (i) a printer with a first communication port for receiving cash-out voucher data from the associated gaming machine and (ii) the remote server is coupled to the printer in each of the plurality of gaming machines and is configured to: receive the unique network address of the printer from the printer; receive the gaming machine identifying information from the printer; create a logical link between the printer and the gaming machine by associating the unique network address of the printer with the gaming machine identifying information; and store the logical link in memory.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus this argument is moot. 
 	The applicant further asserts that the combination of Walker, Miller and Barnard cannot render claim 77 unpatentable by stating, “Like the combination of Walker and Miller, the combination of Walker, Miller and Barnard fails to disclose (i) a printer with a first communication port for receiving cash-out voucher data from the associated gaming machine and (ii) the remote server is coupled to the printer in each of the plurality of gaming machines and is configured to: receive the unique network address of the printer from the printer; receive the gaming machine identifying information from the printer; create a logical link between the printer and the gaming machine by associating the unique network address of the printer with the gaming machine identifying information; and store the logical link in memory. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus this argument is moot. 	The applicant further asserts that the combination of Walker, Miller and Meyerhofer cannot render claim 78 unpatentable by stating, “Like the combination of Walker and Miller, the combination of Walker, Miller and Meyerhofer fails to disclose (i) a printer with a first communication port for receiving cash-out voucher data from the associated gaming machine and (ii) the remote server is coupled to the printer in each of the plurality of gaming machines and is configured to: receive the unique network address of the printer from the printer; receive the gaming machine identifying information from the printer; create a logical link between the printer and the gaming machine by associating the unique network address of the printer with the gaming machine identifying information; and store the logical link in memory.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus this argument is moot. 	The applicant further asserts that the combination of Walker, Miller and Schirmer cannot render claim 79 unpatentable by stating, “Like the combination of Walker and Miller, the combination of Walker, Miller and Schirmer fails to disclose (i) a printer with a first communication port for receiving cash-out voucher data from the associated gaming machine and (ii) the remote server is coupled to the printer in each of the plurality of gaming machines and is configured to: receive the unique network address of the printer from the printer; receive the gaming machine identifying information from the printer; create a logical link between the printer and the gaming machine by associating the unique network address of the printer with the gaming machine identifying information; and store the logical link in memory. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus this argument is moot.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	IEEE Recommended Practice for Network Reference Model and Functional Description of IEEE 802(R) Access Network – discloses a figure of the IEEE access network that clearly shows that the LLC( logical link) contains address of the device and the physical layer. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621